



INTERCOMPANY PROMISSORY NOTE
$11,600,000
 
 
 
February 28, 2017



FOR VALUE RECEIVED, Paulsboro Natural Gas Pipeline Company LLC, a Delaware
limited liability company (“Maker” or “PNGPC”), promises to pay to the order of
PAULSBORO REFINING COMPANY LLC, a Delaware limited liability company (“Paulsboro
Refining”; Paulsboro Refining together with its successors and assigns, the
“Holder”), at its office address at One Sylvan Way, Second Floor, Parsippany,
New Jersey 07054, or at such other place or to such account as the Holder may
from time to time designate in writing, the principal sum of Eleven Million Six
Hundred Thousand Dollars ($11,600,000), in lawful money of the United States of
America and in immediately available funds, together with interest thereon at
the rate(s) as provided in this Intercompany Promissory Note (this “Note”). This
Note is executed to reflect amounts owing by PNGPC to Paulsboro Refining in
respect of payments made by Paulsboro Refining on behalf of PNGPC pursuant to
one or more agreements relating to the Project.
1.    Maturity; Payments. The outstanding principal amount of this Note,
together with all accrued, unpaid interest thereon, shall be due and payable on
the Maturity Date (as defined below). Maker shall have the right from time to
time to prepay in whole or in part, without notice, penalty, or premium, the
outstanding principal under this Note, provided only that Maker simultaneously
pays interest to the date of such prepayment.


2.    Interest.
(a)    For the period prior to and including the Maturity Date, the outstanding
principal under this Note shall bear interest at a rate equal to the lesser of
(i) the per annum rate charged on Eurodollar Rate Loans as defined in the
hereinafter defined Senior Credit Agreement, as such rate may change from time
to time and irrespective of whether any such Eurodollar Rate Loans are actually
outstanding under the Senior Credit Agreement, and (ii) eight percent (8%) per
annum.
(b)    Notwithstanding the foregoing, all overdue principal and other overdue
amounts shall thereafter bear interest payable on demand at a rate per annum
equal to the lesser of (i) the rate charged to Maker for like sums that are past
due under any document evidencing the Senior Credit Facility, as such rate may
change from time to time and irrespective of whether any such sums are actually
past due under any such document, and (ii) twelve percent (12%). Payment or
acceptance of increased rates of interest provided for in this subparagraph (b)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Holder.
(c)    All interest hereunder shall be calculated on the basis of the actual
number of days elapsed in the related interest accrual period over a 365-day (or
366-day) year.




--------------------------------------------------------------------------------






(d)    Accrued interest shall be due and payable on the Maturity Date; provided
that (i) if the principal balance hereof is paid in whole or in part on any date
other than the Maturity Date, interest shall be due and payable on the amount
paid on such date, and (ii) interest accrued at the default rate shall be
payable on demand.
3.    No Deduction for Taxes. Any and all payments or reimbursements made by
Maker hereunder shall be made free and clear of and without deduction for any
and all current or future taxes, levies, imposts, deductions, charges or
withholdings with respect to such payments or reimbursements and all interest,
penalties or similar liabilities with respect thereto, excluding taxes imposed
on the net income of the Holder by the jurisdiction under the laws of which the
Holder is organized or any political subdivision thereof and any political
organization of which such jurisdiction is a part (all such nonexcluded taxes,
levies, imposts, deductions, charges or withholdings and liabilities,
collectively or individually, “Taxes”). If Maker shall be required to deduct any
Taxes from or in respect of any sum payable hereunder, then (i) the sum payable
shall be increased by the amount necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Paragraph 3), the Holder shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) Maker shall make such
deductions, and (iii) Maker shall pay the full amount deducted to the relevant
governmental authority in accordance with applicable law.


4.    Tax Indemnification. Maker shall indemnify the Holder for the full amount
of Taxes paid by the Holder relating to payments made by Maker hereunder, and
any liability (including penalties, interest and expenses (including reasonable
attorneys’ fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted by the relevant
governmental authority. A certificate setting forth and containing an
explanation in reasonable detail of the manner in which such amount shall have
been determined and the amount of such payment or liability prepared by the
Holder, absent manifest error, shall be final, conclusive and binding for all
purposes. Such indemnification shall be made within thirty (30) days after the
date the Holder makes written demand therefor. If any Taxes for which the Holder
has received indemnification from Maker hereunder (such determination to be made
in the sole discretion of the Holder) shall be finally determined to have been
incorrectly or illegally asserted and are refunded to the Holder, the Holder
shall promptly forward to Maker any such refunded amount (after deduction of any
Taxes paid or payable by the Holder as a result of such refund), not exceeding
the increased amount paid by Maker pursuant to Paragraph 3.


5.    Rank. The indebtedness and obligations evidenced by this Note shall be
pari passu with all other senior indebtedness of Maker.


6.    Representations and Warranties. Maker hereby represents and warrants that,
as of the date first above written (unless otherwise noted):


2

--------------------------------------------------------------------------------





(a)Maker has the appropriate power and has, as of the date first above written,
taken all necessary limited liability company action to authorize it to execute
and deliver this Note, and, as of the date first above written, perform its
obligations under this Note in accordance with the terms hereof and to
consummate the transactions contemplated hereby. This Note has, as of the date
first above written, been duly executed and delivered by Maker, and is a legal,
valid and binding obligation of Maker, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(b)The execution, delivery and performance by Maker of this Note in accordance
with its terms and the consummation of the transactions contemplated hereby do
not and will not: (i) violate any provision of law applicable to Maker; (ii)
violate, result in a breach of, or constitute a default under (A) the
certificate of formation or operating agreement of Maker, (B) any indenture,
agreement, instrument or other contractual obligation of Maker that is material
to the business or operations of Maker, or (C) any order, judgment, injunction,
writ or decree of any court or other governmental authority to which Maker or
any of its property is subject; (iii) result in or require the creation or
imposition of any lien or security interest upon any of the properties or assets
of Maker; or (iv) require any approval or consent of any person under any
contractual obligation of Maker that is material to the business or operations
of Maker, other than any such approval or consent that has been obtained as of
the date first above written.


(c)The execution, delivery and performance by Maker of this Note in accordance
with its terms and the consummation of the transactions contemplated hereby do
not and will not require any registration with, consent, exemption or approval
of, or notice to, or filing with, any federal, state or other governmental
authority or regulatory body, except for registrations, consents, exemptions,
approvals, notices and filings which have been made or obtained as of the date
first above written.


7.    Affirmative Covenants. Unless otherwise approved by the Holder in its sole
discretion, until all principal and interest due on this Note has been paid in
full:


(a)Maker will (i) preserve and maintain its organizational existence and all
rights, franchises, licenses, and privileges that are material to the business
or operations of Maker and (ii) qualify and remain qualified and authorized to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization, except, in
the case of clause (ii), where the failure to do so could not reasonably be
expected to have a material adverse effect on the business or operations of
Maker.


3

--------------------------------------------------------------------------------





(b)Maker will pay and discharge all taxes, assessments, and governmental charges
or levies imposed upon it or its income or profit or upon any properties
belonging to it that are material prior to the date on which penalties attach
thereto; except that, no such tax, assessment, charge, or levy need be paid
which is being contested in good faith by appropriate proceedings that stay the
imposition of any penalty, fine or lien resulting from the non-payment thereof
and for which adequate reserves shall have been set aside on the appropriate
books, but only so long as such tax, assessment, charge, or levy does not become
a lien or charge and no foreclosure, distraint, sale, or similar proceedings
shall have been commenced.


(c)Maker will comply with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority having jurisdiction over
the business of Maker, except where any such failure to so comply would not be
materially adverse to the interests of the Holder in connection with this Note.


(d)Maker will deliver to the Holder written notice within five (5) business days
of becoming aware of any condition or event that constitutes an Event of Default
hereunder or that notice has been given to Maker or any of its controlled
affiliates with respect thereto.


(e)Maker shall upon request of the Holder promptly take such action and promptly
make, execute, and deliver all such additional and further items, assurances,
and instruments as the Holder may reasonably require, so as to completely ensure
to the Holder its rights hereunder.


8.    Negative Covenants. Unless otherwise approved by the Holder in its sole
discretion, until all principal and interest due on this Note has been paid in
full:


(a)Maker will not sell, lease, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, all or substantially all of its
assets, property or business (whether now owned or hereafter acquired) unless
Maker remains liable for all of its obligations hereunder and the financial
condition and credit ratings of the person leasing or receiving such assets,
property or business, after giving effect to the transaction, would be equal to
or better than those of Maker immediately prior to such transaction, and such
person has executed and delivered to Maker documentation of its assumption of
the due and punctual performance and observance of each obligation of Maker
under this Note.


(b)Maker will not merge or consolidate with any person unless (i) Maker is the
surviving person of such merger or consolidation or (ii) such person’s financial
condition and credit ratings, after giving effect to the merger or
consolidation, would be equal to or better than those of Maker immediately prior
to such merger or consolidation, and such other entity has executed and
delivered to the Holder documentation of its assumption of the due and punctual
performance and observance of each obligation of Maker under this Note.




4

--------------------------------------------------------------------------------





(c)Maker will not use the proceeds of the loan evidenced hereby for any purpose
other than for the payment of costs associated with Project.


9.    Events of Default. For purposes of this Note, an “Event of Default” shall
be deemed to have occurred if: (i) Maker fails to pay the full amount of unpaid
principal of, and accrued interest on, this Note when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration or otherwise; (ii) Maker fails to pay any
other amounts due under this Note (other than an amount referred to in clause
(i) of this Paragraph 9) when and as the same shall become due and payable and
such non-payment continues for a period of three (3) days after the Holder gives
Maker notice of such non-payment; (iii) any representation or warranty made by
or on behalf of Maker in or in connection with this Note shall prove to have
been incorrect in any material respect when made; (iv) Maker shall fail to
observe or perform any covenant, condition or agreement contained in
Paragraph 7(d), 8(a) or 8(b); (v) Maker shall fail to observe or perform any
covenant, condition or agreement contained in this Note (other than those
specified in clause (i), (ii), or (iv) of this Paragraph 9) and such failure
shall continue unremedied for a period of thirty (30) days after notice being
given to Maker by the Holder; (vi) a receiver, liquidator or trustee of Maker or
of any property of Maker shall be appointed by court order or Maker shall be
adjudged bankrupt or insolvent; or all or substantially all of the property of
Maker shall be sequestered by court order; or a petition to reorganize Maker
under any law shall be filed against Maker; (vii) Maker shall file a petition in
bankruptcy or requesting reorganization under any provision of any bankruptcy,
reorganization or insolvency law or shall consent to the filing of any petition
against it under any such law; (viii) Maker shall make an assignment for the
benefit of its creditors generally or fail to pay or admit in writing its
inability to pay its debts generally when they become due or consent to the
appointment of a receiver, trustee or liquidator of Maker or of all or any part
of its property; (ix) (a) any event or condition occurs that results in any
Material Indebtedness (as defined below) (other than indebtedness under any
document evidencing the Senior Credit Facility) of Maker or PBFX becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (b) any event of default occurs under any document evidencing the Senior
Credit Facility; or (xi) PNGPC ceases to be a direct or indirect wholly-owned
subsidiary of PBFX or PBFX ceases to be a direct or indirect majority-owned
subsidiary of PBF Energy Company LLC, and the Holder gives Maker notice that
such event constitutes an Event of Default under this Note.


Upon the occurrence and during the continuance of an Event of Default: (A) the
Holder shall have the right, by sending notice in writing to Maker (unless such
Event of Default is occurring as a result of any event described in Paragraph 9,
clauses (vi), (vii) or (viii) above, in which case no such notice shall be
necessary and such acceleration shall be automatic), to declare the entire
principal amount outstanding under this Note (plus all accrued but unpaid
interest thereon) and any other applicable fees, costs and charges due
hereunder, to be, and such principal amount of this Note shall thereupon be and
become, immediately due and payable (together with all accrued but unpaid
interest thereon) without presentment, demand, protest or notice of any kind
(other than the notice described above), each of which is hereby waived by
Maker, or any other action of any kind by the Holder; (B) the Holder may, at its
option, exercise all of its other rights and remedies under applicable law; and
(C) the Holder may, at its option, by notice in writing to Maker, offset against
this Note any sum or sums owed by the Holder to Maker. Maker hereby agrees to
pay all expenses incurred, all of which shall become a part of


5

--------------------------------------------------------------------------------





the principal hereof, if this Note is placed in the hands of an attorney for
collection, or if collected by suit or through any probate, bankruptcy or any
other legal proceedings.


The rights and remedies of the Holder under this Note shall be cumulative, and
not exclusive. No delay or omission by the Holder in exercising any right or
power hereunder shall impair such right or power or be a waiver of any default
or an acquiescence therein. Any single or partial exercise of any such right or
power shall not preclude other or further exercise of any other right. By
accepting payment after the due date of any amount payable under the terms of
this Note, the Holder shall not be deemed to waive the right either to require
prompt payment when due of all other amounts payable under the terms of this
Note or to declare an Event of Default in accordance with this Paragraph 9 for
the failure to effect such prompt payment of any such other amount. No course of
dealing or conduct shall be effective to amend, modify, waive, release, or
change any provisions of this Note.


10.    Waivers. Maker and any endorsers and guarantors of this Note, and all
others who may become liable for all or any part of the obligations evidenced by
this Note, severally waive presentment for payment, protest, notice of protest,
dishonor, notice of dishonor, demand, notice of non-payment, and the benefit of
all statutes, ordinances, judicial rulings, and other legal principles of any
kind, now or hereafter enacted or in force, affording any right of cure or any
right to a stay of execution or extension of time for payment or exempting any
property of such person from levy and sale upon execution of any judgment
obtained by the holder in respect of this Note. THE PARTIES WAIVE JURY TRIAL IN
ANY ACTION TO ENFORCE OR INTERPRET, OR OTHERWISE ARISING FROM, THIS NOTE.


11.    Interest Limitation. It is the intention of Maker and the Holder to
conform strictly to the applicable law permitting and/or establishing the
maximum rate of non-usurious interest. Accordingly, it is agreed that
notwithstanding any provisions to the contrary in this Note, the aggregate of
all interest and any other charges or consideration constituting interest under
applicable law that is taken, reserved, contracted for, charged or received
under this Note shall under no circumstances exceed the maximum non-usurious
rate of interest allowed by the law applicable to this loan transaction.


12.    Assignment; Relationship of Parties. This Note shall be binding upon
Maker and its successors and permitted assigns, and shall inure to the benefit
of the Holder and its successors, transferees and assigns; provided that Maker
shall not convey, transfer or assign this Note without, in each case, the prior
written consent of the Holder. Any purported conveyance, transfer or assignment
by Maker of this Note or Maker’s obligations hereunder without such consent
shall be null and void; provided, however, that this Note may be assigned,
transferred or negotiated by the Holder to any person or entity at any time
without notice to or the consent of Maker. The relationship between Maker and
the Holder with respect to this Note is and shall be that of debtor and
creditor, respectively, and the Holder has no fiduciary obligation toward Maker
with respect to this Note or the transactions contemplated hereby.












6

--------------------------------------------------------------------------------





13.    No Oral Changes. This Note may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Maker or the Holder, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.


14.    Severability. If any provision of this Note is invalid or unenforceable,
then the other provisions shall remain in full force and effect and shall be
liberally construed in favor of the Holder.


15.    Applicable Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK NOTWITHSTANDING
ANY PRINCIPLES OF CONFLICTS OF LAW.


16.    Notices. Any notice, request, demand and other communication required or
permitted to be given hereunder shall be in writing, and may be served by
personal delivery, electronic mail or by depositing same in the mail, addressed
to the party to be notified, first class, postage prepaid, and registered or
certified with a return receipt requested. Notice deposited in the mail in the
manner hereinabove described shall be deemed to have been given and received on
the date of the delivery as shown on the return receipt. Notice served in any
other manner shall be deemed to have been given and received only if and when
actually received by the addressee (except that notice given by electronic mail
shall be deemed given and received upon receipt only if received during normal
business hours and, if received other than during normal business hours, shall
be deemed received as of the opening of business on the next business day). For
purposes of notice, the addresses of the parties shall be as follows:


If to Maker, to:


Paulsboro Natural Gas Pipeline Company LLC
800 Billingsport Road
Paulsboro, New Jersey 08066
Attention:    Refinery Manager


with a copy to:


PBF Logistics LP
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Matthew Lucey
E-mail:        matthew.lucey@pbfenergy.com


and


PBF Logistics LP
One Sylvan Way, Second Floor














7

--------------------------------------------------------------------------------





Parsippany, New Jersey 07054
Attention:
David Roush, Chairman of the Conflicts Committee of the Board of Directors of
PBF Logistics GP LLC



If to the Holder, to:


Paulsboro Refining Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Erik Young
E-mail:        erik.young@pbfenergy.com


with a copy to:


Paulsboro Refining Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Trecia Canty
E-mail:        trecia.canty@pbfenergy.com


or to such other address or addresses as the parties may from time to time
designate in writing.


17.    Defined Terms. As used in this Note, the following terms shall have the
meanings specified below:


“Material Indebtedness” shall mean indebtedness for borrowed money in the
aggregate principal amount of $50,000,000 or more.


“Maturity Date” means: the later of (i) October 1, 2017, or (ii) the date upon
which the Project is completed; provided, however, if either such date is not a
business day, then the Maturity Date shall be the next succeeding business day.


“New PNG Pipeline” shall mean a new 24” pipeline that is to replace a portion of
the existing natural gas pipeline owned by PNGPC which originates in Delaware
County, Pennsylvania, at an interconnection with Texas Eastern pipeline, runs
under the Delaware River, and terminates at the delivery point to the refinery
owned by Paulsboro Refining Company, LLC in Gloucester County, New Jersey.


“PBFX” means PBF Logistics LP, a Delaware limited partnership.


“Project” means the construction of the New PNG Pipeline and abandonment of
PNGPC’s existing 8” pipeline.


“Senior Credit Agreement” means that certain Revolving Credit Agreement, dated
as of May 14, 2014, among PBFX, Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and an L/C Issuer, Citigroup Global
Markets Inc., as Syndication Agent, Deutsche Bank Securities Inc., as
Documentation Agent, and the other lenders party thereto, as amended, restated,
modified, renewed, refunded, replaced or refinanced from time to time.




8

--------------------------------------------------------------------------------





“Senior Credit Facility” shall mean the revolving credit facility and other
financial accommodations evidenced by the Senior Credit Agreement, together with
any related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and in each case as amended, restated,
modified, renewed, refunded, replaced or refinanced from time to time.


18.    Notice of Final Agreement. THIS WRITTEN NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


[Signature Page Follows]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Maker has executed this Note effective the day, month and
year first aforesaid.
MAKER:


Paulsboro Natural Gas Pipeline Company LLC




By:     /s/ Matthew Lucey
Name: Matthew Lucey
Title: Executive Vice President




